Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the temperature of the electronic device comprises a temperature of a case of the electronic device” (claim 2) must be shown or the feature(s) canceled from the claim(s).  In the instant case, the drawings appear to depict a temperature sensor 134 that is located on a heat exchanger 104 as opposed to an electronic device 106.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the recitation “the hot side” (line 2) lacks antecedent basis.
Regarding claim 16, the recitation “adjusting a flow rate of a fluid used to cool the electronic device, power to a thermoelectric device configured to cool the fluid, or both, responsive to the temperature of the electronic device being outside one or more threshold values, to modify a heat transfer coefficient of a heat exchange device configured to contain the fluid such that the temperature of the electronic device changes toward the one or more threshold values” (lines 4-8) renders the claim indefinite.  The recitation is written in the form of a run-on sentence, where it is unclear what previously recited claim element(s) are configured to “power to a thermoelectric device”, is “responsive to the temperature of the electronic device”, and modifies “a heat transfer coefficient of a heat exchange device”.
Claims 15 and 17-21 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeVilbiss et al. (US 5,711,155) and Kenny et al. (US 2007/0034356), and further in view of Chu et al. (US 6,164,076).
Regarding claims 1, 3, 4, 5, 6, 7, and 13, DeVilbiss et al. (Figure 5) discloses a system comprising:
A first heat exchanger (heat load 34) configured to extract heat through convection (Col. 4, lines 45-56 and Col. 8, lines 16-18: The heat load 34 defines a fluid manifold configured to transmit heat from a heat source to a cooling fluid).  However, DeVilbiss et al. does not explicitly teach or disclose the first heat exchanger as configured to extract heat through convection from an electronic device.
Kenny et al. teaches a system comprising: a first heat exchanger (100’) configured to extract heat through convection from an electronic device (99’) (Paragraph 134: The first heat exchanger is configured to transmit heat from the electronic device to a cooling fluid), where (claim 3) the electronic device comprises a central processing unit (CPU) (Paragraph 4: Microprocessor).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first heat exchanger as disclosed by DeVilbiss et al. to extract heat from an electronic device as taught by Kenny et al. to improve system versatility by configuring the system to cool a variety of different heat sources. 
DeVilbiss et al. further discloses that the first heat exchanger at least partially defining a cavity (Col. 4, lines 45-56 and Col. 8, lines 16-18: The heat load 34 defines a fluid manifold) configured to pass a fluid from an inlet of the first heat exchanger (Figure 5: See line 138) to an outlet of the first heat exchanger (Figure 5: See line 142).  However, DeVilbiss et al. does not explicitly teach or disclose the first heat exchanger as further including structures in the cavity configured to alter a flow of the fluid.
Kenny et al. teaches a system comprising: a first heat exchanger (100’) configured to extract heat through convection from an electronic device (99’) (Paragraph 134: The first heat exchanger is configured to transmit heat from the electronic device to a cooling fluid), the first heat exchanger at least partially defining a cavity (Figure 3B: See interface layer 102) configured to pass a fluid from an inlet of the first heat exchanger (Figure 3B: See 108) to an outlet of the first heat exchanger (Figure 3B: See 108), the first heat exchanger further including structures (e.g. 110) in the cavity configured to alter a flow of the fluid (Figure 3B: See flow lines), where (claim 4) the structures comprise microchannels, walls, pins, pillars, protrusions, depressions, or combinations thereof (Figure 3B: Walls defined by 110), where (claim 13) a material of the structures promotes thermal conductivity between the fluid and the structures (Paragraph 152: The structures comprise a thermally conductive material).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first heat exchanger as disclosed by DeVilbiss et al. with structures in a cavity as taught by Kenny et al. to improve heat exchange efficiency of a first heat exchanger by increasing an amount of surface area available for heat transfer. 
While DeVilbiss et al. further discloses a control system (Figure 5: See 160 and associated control lines) configured to control a variety of functions of the system (Figure 5 and Col. 8, lines 3-3), DeVilbiss et al. does not teach or disclose a temperature sensor configured to measure a temperature of the electronic device.
Kenny et al. teaches a system comprising: a first heat exchanger (100’) configured to extract heat through convection from an electronic device (99’) (Paragraph 134: The first heat exchanger is configured to transmit heat from the electronic device to a cooling fluid), a temperature sensor (e.g. 124) configured to measure a temperature of the electronic device (Paragraph 170), a second heat exchanger (36’), a fan or a pump (32’) configured to move the fluid from the first heat exchanger to the second heat exchanger, and a control system (Figure 2A: See 34 and associated control lines) configured to receive a signal indicative of the temperature of the electronic device (Paragraph 170), where the control system is configured to provide control signals to the fan or pump and electric power to the thermoelectric device based on the temperature to adjust a flow rate of the fluid and a heat transfer coefficient at the first heat exchanger (Paragraph 170), where (claim 5) the control system is configured to provide the control signals based on fluid boundary conditions in the first heat exchanger (Paragraphs 66, 73, 74: The control system is configured to dynamically control fluid flow rate to optimize cooling the electronic device by minimizing pressure drop due to liquid vapor phase transitions), where (claim 6) the control system is configured to provide the control signals based on a thermal load (i.e. defined by temperature) on the electronic device (Paragraph 170), where (claim 7) the control system is configured to adjust the heat transfer coefficient to promote heat exchange between the electronic device and the fluid (Paragraphs 66, 73, 74: The control system is configured to dynamically control fluid flow rate to optimize cooling the electronic device).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by DeVilbiss et al. with a temperature sensor configured to measure a temperature of an electronic device as taught by Kenny et al. to improve system safety and reliability by ensuring that the temperature of a heat load is within desired parameters and adjust flow rates accordingly (Paragraph 170 of Kenny et al.).
DeVilbiss et al. further discloses a second heat exchanger (122) configured to receive the fluid from the first heat exchanger (Figure 5), the second heat exchanger configured to cool the fluid (Figure 5 and Col. 8, lines 3-33),
A thermoelectric device (126), a cold side of the thermoelectric device in thermal communication with the second heat exchanger (Figure 5 and Col. 8, lines 3-33: See side of 126 in contact with 122), and
A fan or a pump (128) configured to move the fluid from the first heat exchanger to the second heat exchanger (Figure 5 and Col. 8, lines 3-33).
Regarding claim 2, DeVilbiss et al. as modified by Kenny et al. discloses a system comprising a temperature sensor configured to measure a temperature of the electronic device as discussed above.  However, DeVilbiss et al. as modified by Kenny et al. does not explicitly teach or disclose the temperature of the electronic device as comprising a temperature of a case of the electronic device.
Chu et al. teaches a system comprising at least: an electronic device (Col. 6, lines 5-22: Electronic module), a temperature sensor (Col. 6, lines 5-22: Thermistor) configured to measure a temperature of the electronic device (Col. 6, lines 5-22), and a control system (Figure 4: See 42 and associated control lines), where the temperature of the electronic device comprises a temperature of a case of the electronic device (Col. 6, lines 5-22: The temperature sensor is located within a housing of the electronic device).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the temperature sensor as disclosed by DeVilbiss et al. at a location as taught by Chu et al. to improve system safety and reliability by measuring the actual temperature of the electronic device since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, DeVilbiss et al. discloses a system as discussed above, where the fluid comprises a liquid, a gas, or combinations thereof (Figure 5 and Col. 8, lines 3-33: A liquid such as water).
Regarding claim 10, DeVilbiss et al. discloses a system as discussed above, where the fluid comprises a liquid and the pump or fan is a pump (Figure 5 and Col. 8, lines 3-33: A liquid such as water which is pumped by a pump).
Regarding claim 12, DeVilbiss et al. discloses a system as discussed above, where the control system is configured to regulate power to the thermoelectric device (Col. 8, lines 20-26) and a flow rate of the pump or fan (Col. 9, line 65 to Col. 10, line 8).
Regarding claim 14, DeVilbiss et al. discloses a system as discussed above, further comprising a third heat exchanger (124), the third heat exchanger coupled to a hot side of the thermoelectric device (Figure 5 and Col. 8, lines 3-33: See side of 126 in contact with 124).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155), Kenny et al. (US 2007/0034356), and Chu et al. (US 6,164,076), and further in view of Brandenburg et al. (US 2014/0305481).
Regarding claim 9, DeVilbiss et al. as modified by Kenny et al. discloses a system comprising a control system as discussed above.  However, DeVilbiss et al. as modified by Kenny et al. does not explicitly teach or disclose that the thermoelectric device is configured to generate electrical power from the heat of the fluid.
Brandenburg et al. teaches a system comprising at least: a thermoelectric device (12), where it is acknowledged that a thermoelectric device is configured to generate electrical power from heat of a fluid (Paragraphs 9-11: The thermoelectric device converts waste heat to supplementary electrical used to power other system devices).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the thermoelectric device as disclosed by DeVilbiss et al. to generate electrical power as taught by Brandenburg et al. to lower system operating costs by utilizing freely available waste heat that would otherwise be dissipated to ambient.
Regarding claim 15, DeVilbiss et al. as modified by Kenny et al. discloses a system comprising a control system as discussed above.  However, DeVilbiss et al. as modified by Kenny et al. does not explicitly teach or disclose that the second heat exchanger and the third heat exchanger have respective geometries configured to obtain a thermal impedance match.
Brandenburg et al. teaches a system comprising at least: a thermoelectric device (12), a second heat exchanger (14), and a third heat exchanger (18), where the second heat exchanger and the third heat exchanger have respective geometries configured to obtain a thermal impedance match (Paragraphs 10-11: The second and third heat exchangers are designed to achieve a desired temperature difference between hot and cold sides of the thermoelectric device).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the second and third heat exchangers as disclosed by DeVilbiss et al. to achieve a thermal impedance match as taught by Brandenburg et al. to improve system operating efficiency by matching the heat exchange capacities of heat exchangers in thermal contact with each other.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155), Kenny et al. (US 2007/0034356), and Chu et al. (US 6,164,076), and further in view of Kwak et al. (US 2014/0116670).
Regarding claim 11, DeVilbiss et al. as modified by Kenny et al. discloses a system comprising a control system discussed above.  However, DeVilbiss et al. as modified by Kenny et al. does not explicitly teach or disclose that the fluid comprises a gas.
Kwak et al. teaches a system configured to cool an electronic device (50), where it is acknowledged that the electronic device is cooled by either a liquid and an associated pump or a gas and an associated fan (Paragraph 69: The fluid comprises a gas -e.g. air- and the pump or fan is a fan -e.g. air pump-).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the fluid as disclosed by DeVilbiss et al. in the form of a gas as taught by Kwak et al. to reduce system operating costs by selecting a cooling fluid that is readily available since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeVilbiss et al. (US 5,711,155) and Kenny et al. (US 2007/0034356).
Regarding claim 16, DeVilbiss et al. (Figure 5) discloses a method comprising:
Providing a temperature signal to a controller (160) (Figure 5 and Col. 8, lines 3-33: See sensor 162), the temperature signal indicative of a temperature of a thermal load (34) (Figure 5 and Col. 8, lines 3-33: The sensor detects a temperature of a fluid in communication with the thermal load),
Adjusting a flow rate of a fluid used to cool the thermal load (34) (Figure 5 and Col. 8, lines 3-33: The controller is configured to control a pump 128) and power a thermoelectric device (126) configured to cool the fluid (Figure 5 and Col. 8, lines 3-33: The controller is configured to control operation of the thermoelectric device), responsive to the temperature of the heat load being outside one or more threshold values (Col. 8, lines 3-33: The controller is configured to maintain fluid temperature within a predetermined range), to modify a heat transfer coefficient of a heat exchange device (e.g. a water manifold defined by the heat load) (Col. 4, lines 45-56 and Col. 8, lines 16-18: The controller is configured to modify a heat transfer coefficient by increasing or decreasing fluid flow rate via a pump 128) configured to contain the fluid such that the temperature of the heat load changes toward the one or more threshold values (Col. 8, lines 3-33: The controller is configured to maintain fluid temperature within a predetermined range).  However, DeVilbiss et al. does not teach or disclose that the heat load is an electronic device.
Kenny et al. teaches a method comprising: providing a temperature signal to a controller (34) (Paragraph 170: Via temperature sensor 124), the temperature signal indicative of a temperature of an electronic device (99), adjusting a flow rate of a fluid used to cool the electronic device (Paragraph 170: The controller is configured to modify a heat transfer coefficient by increasing or decreasing fluid flow rate via a pump32), responsive to the temperature of the electronic device being outside one or more threshold values to modify a heat transfer coefficient of a heat exchange device configured to contain the fluid such that the temperature of the electronic device changes toward the one or more threshold values (Paragraphs 66, 73, 74: The control system is configured to dynamically control fluid flow rate to optimize cooling the electronic device by minimizing pressure drop due to liquid vapor phase transitions).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first heat exchanger as disclosed by DeVilbiss et al. to extract heat from an electronic device as taught by Kenny et al. to improve system versatility by configuring the system to cool a variety of different heat sources.
Regarding claim 18, DeVilbiss et al. as modified by Kenny et al. discloses a method configured to cool a thermal load in the form of an electronic device as discussed above, where DeVilbiss et al. further discloses cooling the fluid using the thermoelectric device and circulating the fluid toward thermal contact with the heat load (Figure 5 and Col. 8, lines 3-33).
Regarding claim 19, DeVilbiss et al. as modified by Kenny et al. discloses a method configured to cool a thermal load in the form of an electronic device as discussed above.  However, DeVilbiss et al. does not explicitly teach or disclose the heat exchange device as further including structures configured to alter a flow of the fluid.
Kenny et al. teaches a system comprising: a heat exchange device (100’) configured to extract heat through convection from an electronic device (99’) (Paragraph 134: The first heat exchanger is configured to transmit heat from the electronic device to a cooling fluid), the first heat exchanger at least partially defining a cavity (Figure 3B: See interface layer 102) configured to pass a fluid from an inlet of the first heat exchanger (Figure 3B: See 108) to an outlet of the first heat exchanger (Figure 3B: See 108), the first heat exchanger further including structures (e.g. 110) in the cavity configured to alter a flow of the fluid (Figure 3B: See flow lines).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchange device as disclosed by DeVilbiss et al. with structures in a cavity as taught by Kenny et al. to improve heat exchange efficiency of a first heat exchanger by increasing an amount of surface area available for heat transfer. 
Regarding claim 21, DeVilbiss et al. as modified by Kenny et al. discloses a method configured to cool a thermal load in the form of an electronic device as discussed above, where DeVilbiss et al. further discloses providing exhausting waste heat from the thermoelectric device to an environment (Figure 5: See radiator 152).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) and Kenny et al. (US 2007/0034356), and further in view of Hwang et al. (US 2017/0278773).
Regarding claim 17, DeVilbiss et al. as modified by Kenny et al. discloses a method comprising a control system as discussed above, where DeVilbiss et al. discloses at least one temperature sensor (162, 166) immediately adjacent the thermoelectric device and configured to control temperatures of hot/cold sides of the thermoelectric device (Figure 5 and Col. 9, lines 14-31).  However, DeVilbiss et al. as modified by Kenny et al. does not explicitly teach or disclose a particular performance setting.
Hwang et al. teaches a method comprising at least: a device (142) and a temperature sensor (150), where the temperature sensor is configured to measure a temperature of the device (Paragraph 31), where a particular performance setting is activated when the temperature of the electronic device exceeds an allowable threshold (Paragraph 31: Pump/fan speed is increased when temperature exceeds a threshold), and where an alarm is triggered if temperature values maintain continue to exceed the allowable threshold (Paragraph 31: An alarm is triggered when temperature exceeds a threshold).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the method as disclosed by DeVilbiss et al. to execute a particular performance setting as taught by Hwang et al. to improve method safety and reliability by providing parameters to minimize or prevent damage to elements controlled by the method.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) and Kenny et al. (US 2007/0034356), and further in view of Brandenburg et al. (US 2014/0305481).
Regarding claim 20, DeVilbiss et al. as modified by Kenny et al. discloses a method comprising a control system as discussed above.  However, DeVilbiss et al. as modified by Kenny et al. does not explicitly teach or disclose that the thermoelectric device is configured to generate electrical power from the heat of the fluid.
Brandenburg et al. teaches a method comprising at least: a thermoelectric device (12), where it is acknowledged that a thermoelectric device is configured to generate electrical power from heat of a fluid (Paragraphs 9-11: The thermoelectric device converts waste heat to supplementary electrical used to power other system devices).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the thermoelectric device as disclosed by DeVilbiss et al. to generate electrical power as taught by Brandenburg et al. to lower system operating costs by utilizing freely available waste heat that would otherwise be dissipated to ambient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0243870 discloses heat exchangers coupled to a thermoelectric device.
US 2018/0335231 discloses identical hot/cold heat exchangers of a thermoelectric device.
US 3,786,168 discloses thermoelectric device mounting structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763